Citation Nr: 0324540
Decision Date: 09/23/03	Archive Date: 01/21/04

DOCKET NO. 01-02 544A              DATE SEP 23, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for bladder incontinence, to
include secondary to a back disorder.

2. What evaluation is warranted for a left knee disorder from July
6, 1998?

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

D. Schechter, Counsel 

INTRODUCTION

The veteran had active service from February 1944 to March 1946.

The appeal arises from rating decisions of the Department of
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
In September 2002, the Board directed that its evidence development
unit undertake further action in accordance with the provisions of
38 C.F.R. 19.9(a)(2) (2002).

At a February 2002 hearing the appellant re-asserted a claim of
entitlement to service connection for a right ankle fracture
secondary to his bilateral knee disorders. A rating decision on
this issue has yet to be promulgated. Accordingly, this matter is
referred to the RO for appropriate consideration.

Subsequently, in November 2002, the veteran appears to also have
raised the issue of entitlement to a temporary total disability
evaluations following various enumerated surgeries. These issues,
however, are not currently developed or certified for appellate
review. Accordingly, they also are referred to the RO for
appropriate action.

REMAND

In accordance with the Board's September 2002 order to its evidence
development unit additional evidence was secured addressing the
issues now in appellate status. That evidence has yet to be
reviewed by the RO, and the veteran has not waived RO consideration
of that new evidence in writing. This is significant given the fact
that on May 1, 2003, the provisions of 38 C.F.R. 19.9(a)(2) were
invalidated by the

2 -

United States Court of Appeals for the Federal Circuit. Disabled
American Veterans v.Secretary of Veterans Affairs, 327 F.3d 1339
(Fed. Cir. 2003). Accordingly, further development is in order.

Further development is also in order in light of the fact that the
April 2003 VA urology examination failed to specifically address
the etiology of the appellant's bladder disorder.

Therefore, this case is REMANDED for the following action: 

1. The RO must return the claims folders to the examiner who
conducted the April 2003 examination. Following a review of both
folders, the urologist must opine whether it is at least as likely
as not that bladder incontinence is caused or aggravated by
degenerative lumbar osteoarthritis with degenerative disc disease,
or, alternatively, whether it is at least as likely as not that the
disorder is otherwise related to service. A complete rationale must
be offered with any opinion provided

If the urologist who conducted the April 2003 study is not
available, then the appellant must be scheduled for a new urology
examination. The claimsfolders must be made available to the
examiner prior to the examination. All indicated testing should be
conducted. The examination report must fully set forth the history
of the disability. Following the examination the urologist must
offer an opinion whether the appellant suffers from bladder
incontinence. If so, the urologist must opine whether it is at
least as likely as not that the disorder is caused or aggravated by
the degenerative lumbar osteoarthritis with degenerative disc
disease. The examiner must also opine whether the disorder is
otherwise related to the veteran's active duty service. A

- 3 - 

complete rationale must be offered with any opinion provided.

2. The RO must then readjudicate the issue of entitlement to
service connection for bladder incontinence, to include secondary
to a back disorder, and the issue what evaluation is warranted for
a left knee disorder from July 6, 1998, on the basis of all the
evidence on file and all governing legal authority, including the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000). If the benefits sought on appeal continue to be
denied, the veteran must be provided with a supplemental statement
of the case citing all pertinent evidence and dispositive legal
authority. The RO must ensure that the provisions in Quartuccio v.
Principi, 16 Vet. App. 183 (2002), have been fully complied with
and that the appellant has been provided specific notice of what
evidence he must submit and what evidence VA will secure in
developing his claims. An appropriate period of time should then be
allowed for a response, before the record is returned to the Board
for further review.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R. BROWN 
Veteran Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims.

- 4 -

This remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (2002).

- 5 -




